Title: From James Madison to Jeremiah Hill, 25 January 1804 (Abstract)
From: Madison, James
To: Hill, Jeremiah


25 January 1804, Department of State. “I have recd. your letter of the 12th [not found], enclosing an account for taking a protest relative to the impressment of two seamen: but on recurring to my circular of the 1st. Octr., you will find that it does not assume to pay for evidences of impressments; on the contrary the law imposes it upon the masters of Vessels from which they are made. The accot. cannot therefore be paid.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:478.


